Fourth Court of Appeals
                                San Antonio, Texas
                                     October 14, 2021

                                   No. 04-20-00143-CV

RANCHO VIEJO CATTLE COMPANY, LTD. and Rancho Viejo Waste Management, LLC.,
                           Appellants

                                            v.

                           ANB CATTLE COMPANY, LTD.,
                                    Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2014CVQ-000162-D1
                   Honorable Honorable Jose A. Lopez, Judge Presiding


                                     ORDER

       Appellants’ motion for extension of time to file a motion for rehearing is GRANTED.
Appellee’s motion for extension of time to file a motion for rehearing is GRANTED. The
motions for rehearing are due on or before November 15, 2021.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2021.


                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court